Exhibit 10.5

 

UNITED NATURAL FOODS, INC.
Terms and Conditions of Grant of Restricted Share Units to Employee
Second Amended and Restated 2012 Equity Incentive Plan

 

These Terms and Conditions of Grant of Restricted Share Units to Employee (these
“Terms and Conditions”), shall apply to the grant by United Natural Foods, Inc.,
a Delaware corporation (the “Company”), to the Participant of an award of
Restricted Share Units, pursuant to the Company’s Second Amended and Restated
2012 Equity Incentive Plan (as amended from time to time, the “Plan”).  Except
in the preceding sentence and where the context otherwise requires, the term
“Company” shall include the Company and all present and future Subsidiaries. 
All capitalized terms that are used in these Terms and Conditions without
definition shall have the meanings set forth in the Plan.

 

1.                                      Definitions.

 

(a)                                 Award Agreement has the meaning set forth in
Section 2 of these Terms and Conditions.

 

(b)                                 Communication of Award means the
communication delivered by an authorized representative of the Company to the
Participant identifying that an Award has been granted together with the details
of the Award (including the identity of the Participant, the Grant Date, and the
number of Restricted Share Units that were awarded to the Participant) set forth
in the award summary portion of the online award acceptance process used in
connection with electronic administration of Awards under the Plan.

 

(c)                                  Grant Date means the date on which the
Restricted Share Units were granted as set forth in the Communication of Award.

 

(d)                                 Participant, solely for purposes of the
Award Agreement, means the individual identified in the Communication of Award.

 

(e)                                  Restricted Share Unit means a right to
receive any one Share of the Company’s common stock, par value $0.01 per share,
from the Company following the expiration of the Restriction Period.

 

(f)                                   Restriction Period with respect to the
Restricted Share Units means the period commencing upon the Grant Date and
ending on the dates provided under Section 3 of these Terms and Conditions.

 

2.                                      Grant of Restricted Share Units. 
Effective on the Grant Date and subject to the provisions of the Plan and these
Terms and Conditions, the Company has granted to the Participant the number of
Restricted Share Units set forth in the Communication of Award.  A Restricted
Share Unit does not represent an equity interest in the Company and carries no
voting or dividend rights.  The information contained in the Communication of
Award with respect to the Participant and the Restricted Share

 

--------------------------------------------------------------------------------



 

Units is incorporated herein by reference and together with these Terms and
Conditions shall constitute an Award Agreement (the “Award Agreement”) for
purposes of the Plan.  By accepting the award of Restricted Share Units and
acknowledging these Terms and Conditions, the Participant agrees to be bound by
the provisions of the Plan and these Terms and Conditions with respect to the
Restricted Share Units.  Acceptance of the award of Restricted Share Units and
acknowledgment of these Terms and Conditions may be made in a writing signed by
the Participant and delivered to the Company or through the online award
acceptance process used in connection with electronic administration of awards
under the Plan.

 

3.                                      Restriction Period.

 

(a)                                 The Restriction Period shall expire with
respect to          percent (   %) of the Restricted Share Units on the first
anniversary of the Grant Date and with respect to an additional        percent
(   %) of such Restricted Share Units on each succeeding anniversary of the
Grant Date so as to be expired with regard to all Restricted Share Units on the
         anniversary of the Grant Date, conditioned on each such date on the
Participant maintaining continuous employment with (or other service-providing
capacity with) the Company since the Grant Date (or if later, the date on which
the Participant first became an employee or service provider).  Notwithstanding
the foregoing, the Restriction Period shall expire with respect to all
Restricted Share Units upon the death or Disability of the Participant.

 

(b)                                 The Restriction Period shall be deemed to
expire for all Restricted Share Units if, within twelve months after a Change in
Control has occurred, the Participant’s employment with or service to the
Company or any Affiliate of the Company is terminated by the Company without
Cause (as defined in the Plan) or the Participant resigns for Good Reason (as
defined in the Plan).

 

(c)                                  In the event of the Participant’s
termination of employment on account of a Retirement before the end of the
Restriction Period, unless different treatment is specified in an employment
agreement between the Participant and the Company, the Restriction Period shall
continue to expire in accordance with Section 3(a) without regard to any
condition that the Participant maintain continuous employment with (or other
service-providing capacity with) the Company.  For purposes of the Agreement,
“Retirement” shall be defined as the Participant’s voluntary termination of
employment on or after the date the Participant has attained fifty-nine (59)
years of age and has provided ten (10) years of service to the Company.

 

(d)                                 If the Participant’s employment with or
service to the Company or any Affiliate is terminated, or the Participant
otherwise separates from service under circumstances not described in Sections
3(a), 3(b) or 3(c), all Restricted Share Units as to which the Restriction
Period has not expired shall be canceled immediately, and shall not be payable,
except to the extent the Committee decides otherwise.

 

4.                                      Payment.  No later than 2½ months after
the end of the calendar year in which the Restriction Period expires with
respect to Restricted Share Units, the Company

 

--------------------------------------------------------------------------------



 

shall issue to the Participant (or the Participant’s assignee or beneficiary if
permitted by the Plan or the Committee) one Share for each Restricted Share Unit
for which the Restriction Period expired.

 

5.                                      Rights as a Stockholder.  The
Participant shall have no rights as a stockholder with respect to any Shares
which may be issued upon expiration of the Restriction Period (including,
without limitation, voting rights and any rights to receive dividends or
non-cash distributions with respect to such Shares) unless and until the
Restriction Period shall have expired. No adjustment shall be made for dividends
or other rights for which the record date is prior to the date such Restriction
Period shall have expired.

 

6.                                      Withholding.  The Company’s obligation
to deliver the Shares upon the expiration of the Restriction Period shall be
subject to the Participant’s satisfaction of any applicable federal, state, and
foreign withholding obligations or withholding taxes (“Withholding Taxes”),
including any employer minimum statutory withholding, and the Participant shall
pay the amount of any such Withholding Taxes to the Company as set forth in this
Section 6.  The Participant may satisfy his or her obligation to pay the
Withholding Taxes by (i) making a cash payment to the Company in an amount equal
to the Withholding Taxes; (ii) having the Company withhold Shares otherwise
deliverable to the Participant in connection with the expiration of the
Restriction Period; or (iii) delivering to the Company shares of Common Stock
already owned by the Participant; provided that in the case of (ii) or (iii) the
amount of such Shares withheld or shares of Common Stock delivered shall not
exceed the amount necessary to satisfy the Withholding Taxes.  The Participant
acknowledges and agrees that the Company has the right to deduct from
compensation or other amounts owing to the Participant an amount not to exceed
the Withholding Taxes.

 

7.                                      No Guarantee of Employment.  Nothing in
the Award Agreement or in the Plan shall confer upon the Participant any right
to continue in the employ of the Company, or shall interfere with or restrict in
any way the rights of the Company, which are hereby expressly reserved, to
discharge the Participant at any time for any reason whatsoever, with or without
Cause.

 

8.                                      Amendment.  Subject to the restrictions
contained in the Plan, the Committee may waive any conditions or rights under,
amend any terms of or alter, suspend, discontinue, cancel or terminate, this
Award Agreement and the Restricted Share Units, prospectively or retroactively
in time (and in accordance with Section 409A of the Code with regard to awards
subject thereto); provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of the Participant or any holder or beneficiary
of the Restricted Share Units shall not to that extent be effective without the
consent of the Participant, holder or beneficiary.  The Committee is authorized
to make equitable and proportionate adjustments in the terms and conditions of,
and the criteria included in, the Award Agreement and the Restricted Share Units
as set forth in the Plan.

 

--------------------------------------------------------------------------------



 

9.                                      Determinations by Committee.  Except as
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or the
Award Agreement shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive, and binding upon all Persons.

 

10.                               Provisions of the Plan.  The Participant
hereby acknowledges receipt of a copy of the Plan with the Award Agreement and
agrees to be bound by all the terms and provisions of the Plan.  The Award
Agreement is governed by the terms of the Plan, and in the case of any
inconsistency between the Award Agreement and the terms of the Plan, the terms
of the Plan shall govern.

 

11.                               Nontransferability of Restricted Share Units. 
Except as otherwise provided in the Plan, the Restricted Share Units and this
Award Agreement shall not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Share Units otherwise than as permitted by the Plan and this Award Agreement
shall, at the election of the Company, be null and void. Transfer of the
Restricted Share Units for value is not permitted under the Plan or this Award
Agreement.

 

12.                               Notices.  Any notice required or permitted to
be given to the Participant under the Award Agreement shall be in writing and
shall be deemed effective upon personal delivery or upon deposit in the United
States mail with postage and fees prepaid.  Any notice or communication required
or permitted to be given to the Company under the Award Agreement shall be in
writing and shall be deemed effective only upon receipt by the Secretary of the
Company at the Company’s principal office.

 

13.                               Waiver.  The waiver by the Company of any
provision of the Award Agreement at any time or for any purpose shall not
operate as or be construed to be a waiver of the same or any other provision of
the Award Agreement at any subsequent time or for any other purpose.

 

14.                               Governing Law.  The validity, construction and
effect of the Award Agreement shall be determined in accordance with the laws of
the State of Delaware without giving effect to conflicts of laws principles.

 

15.                               Successors.  The Award Agreement shall inure
to the benefit of and be binding upon any successor to the Company and shall
inure to the benefit of the Participant’s legal representative.  All obligations
imposed upon the Participant and all rights granted to the Company under the
Award Agreement shall be binding upon the Participant’s heirs, executors,
administrator and successors.

 

16.                               Electronic Communication.  The Company may, in
its sole discretion, decide to deliver any document related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.

 

--------------------------------------------------------------------------------